Citation Nr: 0300101	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  98-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of 
both eyes including pterygium.

2.  Entitlement to service connection for residuals of a 
facial injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 RO rating decision that denied a 
claim for service connection for a disability of both eyes 
including pterygium (also referred to as eye growths) and 
denied a claim for residuals of a facial injury.  The 
Board remanded the claim to the RO in September 2001 for 
additional development.


FINDINGS OF FACT

1.  Bilateral pterygium began during active service.

2.  A facial injury in service is not shown, and the 
veteran does not currently have residuals of any facial 
injury that may have occurred in service.  


CONCLUSIONS OF LAW

1.  Bilateral pterygium were incurred in active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Claimed residuals of a facial injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
May 1966 to March 1970.  His service medical records show 
that in November 1966 he complained of some blurring of 
vision of the left eye, and some refractive error of 
vision was noted.  Service dental records show treatment 
of various teeth for dental disease including caries 
(tooth decay), and the records note no trauma to any 
teeth.  In December 1966, he was noted to have caries of 
upper right front tooth number 7; in May 1967 this tooth 
was extracted due to caries; and such tooth was replaced 
with a bridge.  A May 1968 record notes he wore eyeglasses 
for vision correction.  Service records do not refer to 
eye growths.  On a February 1970 medical history form for 
the service separation examination, the veteran reported 
he had worn eyeglasses, but he reported no other eye 
problems and did not refer to a facial injury.  On the 
February 1970 service separation examination, it was noted 
the veteran reported wearing eyeglasses; objective 
evaluation of the eyes, face, nose, and sinuses was 
normal; and all front teeth were present, except for 
number 7 which was missing and replaced by a bridge.  The 
veteran was released from active duty in March 1970.

The veteran's initial compensation claim is dated in April 
1970 and was received by the RO in May 1970.  He claimed 
service connection for eye growths and said such condition 
was treated at a dispensary in service in 1968.

A June 1970 RO decision denied service connection for eye 
growths, noting that the claimed condition was not shown 
by the evidence.  This decision was not appealed.  [As 
noted in the Board's September 2001 remand, such claim has 
since been reopened.]

Post-service records show that shortly after his active 
duty the veteran applied for VA dental treatment.  A 
related 1970 post-service dental examination noted upper 
front tooth number 7 was missing; all other upper and 
lower front teeth were present and had no defects.  An 
August 1970 VA dental rating decision granted service 
connection for tooth number 7 for VA treatment purposes, 
and it was indicated that the condition of this tooth was 
not due to trauma.  

In December 1994, the veteran was given a VA examination.  
He complained of pterygium, and stated that while in 
service he was aware of growths over the side of both of 
his eyes.  He said that he was not operated on at the time 
because an operation would have prohibited him from 
driving for at least six weeks.  The current examination 
noted bilateral pterygium.

In March 1997, the veteran submitted his current claims 
for service connection for a disability of both eyes 
including pterygium, and for residuals of a facial injury.

Lay statement dated in January 1999 and February 2002 from 
a friend of the veteran indicate that the veteran had 
trouble with his eyes following his return from service.  
The veteran's friend stated that he discussed the 
veteran's eye problems with him on several occasions, and 
that he witnessed the veteran's eye problems firsthand.

In June 2001, the veteran testified at a Travel Board 
hearing.  He related that he first had problems with his 
eyes while stationed in in Vietnam in late 1966.  He 
stated his belief that his problems were a result of his 
exposure to the sun and the sand, and that his eyes became 
burnt and he experienced growths (ptergium) over them.  He 
indicated that he sought treatment for his eye problems, 
and was prescribed a pair of sunglasses.  He testified 
that he had been reluctant to undergo pterygium surgery 
during service because he would have been taken off flight 
status.  He noted that about a year ago he had bilateral 
pterygium surgery.  Regarding his claim for residuals of a 
facial injury, he noted this referred to injury to his 
upper front teeth and nose.  He said that while stationed 
in Vietnam in 1967 he was involved in an accident which 
knocked out his four upper front teeth and broke his nose.  
He stated that he was given painkillers and a partial 
plate was made for his teeth once he returned to Okinawa.  
He indicated that nothing was done for his nose, but his 
partial plate was removed and he was given a full bridge 
by the VA in 1970.  He reported that he currently had 
problems breathing related to nose blockage and 
obstruction.  He stated that he had had his blockage 
looked at, but was unable to afford an operation.  

The RO sought to obtain post-service VA and private 
medical records identified by the veteran.  Medical 
records from 1998 to 2002 note the veteran had pterygium 
of both eyes, for which he underwent bilateral pterygium 
surgery in 1999 (postoperative residuals of bilateral 
pterygium are noted in later records).  Records from 1999 
include a history of nose trauma and a septoplasty in the 
1980s, and there were current findings of a deviated nasal 
septum, for which a septoplasty was recommended.  At a 
2002 psychiatric evaluation, the veteran gave a history of 
a facial injury with nose fracture while in Vietnam.  
Various recent medical records dated into 2002 refer to 
nose congestion and seasonal allergic rhinitis or hay 
fever.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  
Relevant medical records have been obtained to the extent 
possible, and additional VA examination is not warranted 
under the circumstances of the case.  The Board finds that 
the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(c).




1.  Eye disability (including pterygium)

The veteran served on active duty from May 1966 to March 
1970.  

Some of the service and post-service medical records refer 
to refractive error of vision, but such is not a 
disability for VA compensaton purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).  

The veteran states that the eye disability involved in his 
claim is growths (pterygium) of both eyes.  His service 
medical records do not specifically mention this problem, 
yet the Board realizes that a pterygium in its early 
stages might be considered to be so minor as to not 
warrant mentioning on an examination.  Significantly, the 
veteran first claimed service connection for this problem 
in a claim dated in April 1970 and received by the VA in 
May 1970, immediately after his March 1970 release from 
active service, and at that time he referred to treatment 
at a service dispensary during active duty.  It seems 
quite possible that he had eye growths at the time of that 
initial claim, or there would have been no motive for 
making the claim, and obviously the eye growths did not 
start overnight.  The circumstances surrounding the 
initial claim, so soon after service, adds credibility to 
the current allegation of service onset of the problem.  
The history of service onset which the veteran gave at a 
1994 examination, at which time bilateral pterygium were 
found, also seems credible, particularly as no 
compensation claim was pending at that time.  The 1999 and 
2002 statements from the veteran's friend, as to personal 
observations of the veteran's eye growths shortly after 
service and since then, also provides support for the 
claim.

Although available medical evidence first documents 
bilateral pterygium after service, based on all the 
evidence there is a reasonable doubt that the current 
postoperative bilateral pterygium began in service.  See 
38 C.F.R. § 3.303(d).  The evidence is approximately 
balanced, for and against the claim, and the benefit of 
the doubt is to be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  The Board concludes that bilateral 
pterygium were incurred in service, and service connection 
is warranted.

2.  Residuals of a facial injury

The veteran's service medical records contain no 
indication of any facial injury suffered during his 1966-
1970 active service.  He now claims a facial injury in 
service involved a broken nose and loss of four upper 
front teeth.  

However, service medical records do not show an injury to 
the face, whether to the nose, upper front teeth, or other 
areas of the face.  Service dental records show that only 
upper front tooth number 7 was removed in service, and 
such was due to dental disease, not trauma.  After 
service, service connection was granted for tooth number 7 
(not based on trauma) for purposes of one-time VA dental 
treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
17.161.  At the veteran's 1970 service separation 
examination, and at a dental examinaition shortly after 
service, contrary to current allegations, all upper front 
teeth were present except for tooth number 7; and, as 
mentioned, tooth number 7 was removed in service due to 
disease and not injury.  The service separation 
examination also found the nose was normal.  The post-
service medical records do not show a nose problem until 
the 1990s, many years after service, although records from 
the 1990s contain a vague history of nose trauma and a 
septoplasty in the 1980s, which is also many years after 
service.  The medical records from the 1990s show a 
deviated nasal septum, as well as allergic rhinitis, but 
there is no credible medical or other evidence to trace 
these problems to claimed facial injury in service.

The weight of the credible evidence demonstrates that 
current nose, tooth, or other problems are unrelated to 
claimed facial injury in service.  The Board must conclude 
this claimed condition was not incurred in service.  As 
the preponderence of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Service connection for bilateral pterygium is granted.

Service connection for residuals of a facial injury is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

